Citation Nr: 1825855	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-43 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen the previously denied claim of entitlement to service connection for a back disability, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel
INTRODUCTION

The Veteran had active military service from May 1965 to October 1966.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in August 2017; the hearing transcript has been associated with the file and has been reviewed

The issue of entitlement to service connection for a back disability being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The claim for service connection for a back disability was previously denied by the RO in a decision dated May 1968.  The Veteran did not appeal that decision and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed the notice of the determination to the Veteran.

2. New evidence received since the time of the final May 1968 decision relates to an unestablished fact necessary to grant the Veteran's claim of entitlement to service connection for a back disability.


CONCLUSIONS OF LAW

1. The May 1968 rating decision denying service connection for a back disability is final.  38 U.S.C. § 7015(c) (2012), 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017). 

2. Evidence submitted to reopen the claim of entitlement to service connection for a back disability is new and material.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is neither required nor permitted to analyze the merits of a previously denied claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

The RO denied service connection for a back disability in May 1968.  The Veteran did not file a timely notice of disagreement and no new evidence pertinent to the claim was received by VA prior to the expiration of the appeal period.  In addition, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of the  May 1968 decision.  Therefore, the May 1968 decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.156(b) and (c), 20.302, 20.1103 (2017).  

The basis of the prior final denial was the RO's finding that the Veteran's spondylosis L-5 and spondylolisthesis L-5-S-1 was preexisting and not aggravated during or by service.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the May 1968 rating decision that addresses this basis. 

Evidence added to the record includes the Veteran's statements with respect to his physical activities in service and the initial onset of his back pain in service; an April 2014 letter by the Veteran's treating physician that states that as per the Veteran "he was involved in a military incident which resulted in the formation of the spondylolisthesis;" treatment records showing degenerative disc disease status post spinal fusion surgery; and medical information discussing congenital spondylolisthesis versus spondylolisthesis that onsets as a result of aging, traumatic injury, or stress fracture.

Presumed credible, the new evidence suggests that the Veteran did not have a back disability prior to his entrance into service and that his current back disability onset in or is related to service.

Therefore, the Board finds that the claim for service connection for a back disability should be reopened.


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a back disability is reopened and, to that extent only, the appeal is granted.


REMAND

Although the Board regrets the additional delay, a remand is needed in this case to obtain a VA opinion as to the nature and etiology of the Veteran's back disability.

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C. §5103A (2012); 38 C.F.R. §3.159(c)(4)(2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In May 2014 the Veteran was afforded a VA back examination.  However, the examiner indicated that he did not have access to the Veteran's claims file in rendering his opinion and did not provide a full etiology opinion.  Once VA undertakes to provide an examination, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board notes that a veteran who served after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. §§ 1111, 1132 (2012).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2017).  Here, the Veteran's spine was noted to be normal at his May 1965 enlistment examination.

Thr general presumption of soundness upon entry into service does not apply to congenital defects.  A congenital defect, as distinguished from a disease, generally may not be service-connected as a matter of law as it is not considered a disease or injury for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2017).  Service connection may be granted, however, if a congenital defect is subject to, or aggravated by, a superimposed disease or injury during service that causes additional disability.  See 38 U.S.C. §§ 1110, 1111 (2012); VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711  (1990); Quirin v. Shinseki, 22 Vet. App. 390 (2009); Winn v. Brown, 8 Vet. App. 510, 516 (1996).

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA opinion as to the nature and etiology of the Veteran's current back disability.  The claims folder contents must be made available for review.  The need for examination is left to the discretion of the examiner.  The examiner is requested to answer the following questions:

a) Is the Veteran's spondylosis/spondylothesis, diagnosed in service, congenital?  

b) If so, is it a congenital disease or a congenital defect?  Under VA law, congenital defect is defined as a condition that is more or less stationary in nature and a congenital disease is defined as a condition capable of improving or deteriorating.

c) If the spondylosis/spondylothesis is a congenital defect, did the Veteran experience a superimposed disease or injury to his back during service that resulted in additional disability?

d) If the spondylosis/spondylothesis is a congenital disease, did it permanently increase in severity during the Veteran's service? If the examiner determines there was a permanent increase in severity of a preexisting congenital disease, the examiner should opine whether it is undebatable that this permanent increase in severity was due to the natural progression of the disorder.

e) If the condition is not congenital, is there clear and unmistakable evidence the condition existed prior to service and was not aggravated by service?

A complete rationale for all opinions expressed, must be set forth in the examination report.

2. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


